     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA
                                            Criminal Action No.:
      versus                                1:18-CR-00309-LMM-LTW-1

CHALMER DETLING, II


                      MOTION FOR BILL OF PARTICULARS

      COMES NOW the Defendant, CHALMER DETLING, II, by and through

undersigned counsel, pursuant to Rule 7(f) of the Federal Rules of Criminal

Procedure, to order the government to file a bill of particulars concerning the

matters set forth below.

      I.       PRELIMINARY STATEMENT

      Mr. Detling was indicted on August 8, 2018 and charged with seven counts

of wire fraud, in violation of 18 U.S.C. § 1343 and eight counts of aggravated

identify theft, in violation of 18 U.S.C. § 1028A(a)(1). (Doc. 1). The allegations

common to all fifteen counts are, in summary, as follows:

      a. Mr. Detling, as a lawyer specializing in personal injury law, maintained

           Interest on Lawyer Trust Accounts (“IOLTAs”) at SunTrust Bank.

      b. Mr. Detling represented a number of clients with pending civil lawsuits

           in his practice.
Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 2 of 9




c. Mr. Detling allegedly “applied for and received … fraudulent litigation

      advances” and the “fraudulently obtained litigation advances would

      thereafter be transferred from the IOLTA accounts to Detling Law

      Group’s operating accounts, or other Detling Law Group accounts”.

      (Doc. 1).

d. The litigation financing entities did not require the clients to be present

      when    applying      for   the    litigation   advances   or   receiving   the

      disbursements. Further, these financing entities determined whether to

      provide a litigation advance to a plaintiff, in part, by evaluating the

      merits of the plaintiff’s claim.

e. Mr. Detling allegedly devised a scheme to defraud litigation financing

      entities by obtaining fraudulent litigation advances in the names of his

      law firm’s clients.

f. Mr. Detling allegedly transferred, possessed, and used, without lawful

      authority, the means of identification of other persons, including the

      names and Social Security numbers of actual persons during and in

      relation to the crime of wire fraud.

II.      SPECIFIC REQUESTS IN THIS CASE

Mr. Detling moves for the Court to order the government to provide:




                                         2
Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 3 of 9




1) The material misrepresentations made to the litigation financing entities

   in Counts 1 through 7.

2) The material misrepresentations made in the email paperwork or online

   portals referenced in paragraph 12.

3) A definition of “non-litigation related expenses” as used in paragraphs 6

   through 8.

4) The name of the plaintiff that was used to secure the $8,500 wire transfer

   from Litigation Ventures in Count 4.

5) The name of the plaintiff that was used to secure the $2,500 wire transfer

   from Litigation Ventures in Count 5.

6) The name of the plaintiff that was used to secure the $15,000 wire transfer

   from Litigation Ventures in Count 6.

7) The name of the plaintiff that was used to secure the $15,000 from Mighty

   Financing in Count 7.

8) The identity of the person who transferred the funds from the IOLTA

   accounts to the Detling Law Group’s operating accounts, or other Detling

   Law Group accounts, as alleged in paragraph 15.

9) The inaccurate contact information used in the financing applications, as

   alleged in paragraph 16.




                                   3
Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 4 of 9




10) Whether Mr. Detling used the means of identification of others “without

   lawful authority” because he did not have permission to use the means

   of identification, or because he used the means of identification for an

   unlawful purpose.

11) Information regarding what the litigation finance entities evaluate,

   besides the merit of the plaintiff’s claim, in determining whether to

   provide a litigation advance, as described in paragraph 10.

12) The Counts, if any, that relate to plaintiffs who had no recovery and were

   not obligated to repay the litigation financing entity, as described in

   paragraph 10.

13) Additional victims of the alleged wire fraud besides the litigation

   financing entities, if any.

14) What the litigation financing entities expected to receive in return for

   their “investments”, if anything.

15) The harm the litigation financing entities suffered as a result of the

   alleged fraudulent activity.

16) The specific litigation advances that Detling allegedly directed the

   litigation financing entities to send directly to his law firm’s IOLTA

   accounts.




                                   4
     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 5 of 9




      III.   ARGUMENT

             A.    Standard for a Bill of Particulars.

      A bill of particulars serves three purposes: (1) to inform the defendant of

the charge against him with sufficient precision to allow him to prepare his

defense, (2) to minimize surprise at trial, (3) and to enable the defendant to plead

double jeopardy in the event of a later prosecution for the same offense. United

States v. Cole, 755 F.2d 748, 760 (11th Cir. 1985); Fed. R. Crim. P. 7(f). Although it

is not necessary for an indictment to allege in detail the factual proof that will be

relied upon to support the crimes charged, that information, if essential to the

defense, can be obtained by a motion for a bill of particulars. Consequently, “[i]t

is well settled law that where an indictment fails to set forth specific facts in

support of requisite elements of the charged offense, and the information is

essential to the defense, failure to grant a request for a bill of particulars may

constitute reversible error.” Cole, 755 F.2d at 760; See United States v. Peterson,

544 F. Supp. 2d 1363, 1372 (M.D. Ga. 2008) (in obstruction case under § 1503,

ordering bill of particulars (1) identifying how each part of Defendant’s testimony

had the effect of obstructing or impeding the administration of justice and (2)

stating the grand jury’s purpose).

      Although a bill of particulars will not cure a defective indictment, United

States v. Hinton, 127 F. Supp. 2d 548, 554 (D.N.J. 2000), “it is appropriate to order


                                          5
     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 6 of 9




a bill of particulars where the charges of the indictment are so general that they do

not advise the defendant of the specific acts of which he is accused.” United States

v. Willis, 475 F. Supp. 2d 274 (W.D.N.Y. 2007) (citation omitted) (granting bill of

particulars). In addition, where an indictment is duplicitous – that is, it combines

charges in a single count – issues of double jeopardy arise. See United States v.

Sturdivant, 244 F.3d 71, 75 (2nd Cir. 2001) (count that included within its scope

two distinct drug transactions not connected by any overarching conspiracy was

duplicitous). A duplicitous indictment compromises a defendant’s right to know

the charges against him, prejudices a defendant as to evidentiary rulings, and

prevents the trial court from determining whether the jury was unanimous with

respect to any of the offenses. Hinton, 127 F. Supp. 2d at 553.

             B.    A Bill of Particulars Is Necessary Here

      Mr. Detling cannot understand the nature of the charges against him

without a bill of particulars. The indictment appears to allege that Mr. Detling was

a lawyer, that he represented clients with pending civil cases in court, that these

cases had merit and would qualify for litigation advances, and that litigation

financing entities did an independent evaluation of the merits of these cases before

providing litigation advances on a non-recourse basis. In order to prepare a

defense, Mr. Detling must be informed of the specific misrepresentations allegedly

made to the litigation financing entities and details regarding these investments

                                         6
     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 7 of 9




that are not provided in the indictment. The indictment does not specify whether

Mr. Detling created fictitious personal injury cases or made misrepresentations in

responses to questions in an application or online portal, or whether all

information provided to the litigation financing entities was accurate, but the

plaintiff’s signature was forged. Essentially, what is “fraudulent” about the

activity described in the indictment is left to speculation. Further, the indictment

notes that a plaintiff “or his or her attorney” can submit information regarding the

plaintiff’s underlying lawsuit to litigation financing entities, making it unclear

how Mr. Detling was without authority to submit applications for such financing.

This information is necessary for trial preparation. Finally, Counts 4 through 7 do

not provide enough information to determine whether those charges are

duplicitous and contain two or more separate transactions within each count. This

information is necessary to protect against double jeopardy.

      Knowledge of the above-requested information is essential to allow Mr.

Detling and his attorney to adequately prepare his defense, to avoid prejudicial

surprise at the time of trial, and to protect against being twice placed in jeopardy

for commission of the same acts. A defendant is presumed innocent upon his plea

of not guilty, and it cannot be assumed by the Court that the defendant knew the

particulars sought in a motion for bill of particulars. The defendant can only be

considered ignorant of the facts on which the government founds its charges.

                                         7
     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 8 of 9




Fontana v. United States, 262 F. 283 (8th Cir. 1919); United States v. Tucker, 262

F.Supp. 305, 307 (S.D.N.Y. 1966); United States v. Burgio, 279 F. Supp. 843, 846

(S.D.N.Y. 1968).

      Requiring Mr. Detling to defend himself against this indictment without

knowing the essential facts which the government is alleging would violate his

right to a trial in accordance with due process of law as guaranteed by the Fifth

Amendment to the United States Constitution, and his right to effective assistance

of counsel as guaranteed by the Sixth Amendment to the United States

Constitution.

      IV.    CONCLUSION

      WHEREFORE, Mr. Detling respectfully requests that the Court grant his

motion for a bill of particulars.

      Dated:        This 30th day of October, 2018.

                                      Respectfully Submitted,

                                      /s/ Molly Hiland Parmer
                                      MOLLY HILAND PARMER
                                      GEORGIA BAR NO. 942501
                                      ATTORNEY FOR MR. DETLING




                                         8
     Case 1:18-cr-00309-LMM-LTW Document 28 Filed 10/30/18 Page 9 of 9




                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been formatted in Book Antiqua 13

pt., in accordance with Local Rule 5.1B, and was filed this day with the Clerk of

Court electronically using the CM/ECF system which will automatically sent

email notification of such filing to counsel of record:

                          Alex R. Sistla and John Ghose
                          Assistant United States Attorneys
                          Suite 600, Richard B. Russell Building
                          75 Ted Turner Drive, S.W.
                          Atlanta, Georgia 30303

      Dated: This 30th day of October, 2018.

                                       /s/ Molly Hiland Parmer
                                       MOLLY HILAND PARMER
                                       GEORGIA BAR NO. 942501
                                       ATTORNEY FOR MR. DETLING

Federal Defender Program, Inc.
Centennial Tower, Suite 1500
101 Marietta Street, N.W.
Atlanta, Georgia 30303
404-688-7530; Fax: 404-688-0768
Molly_Parmer@fd.org




                                          9
